DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment 
Applicant's response to the last Office Action, filed on 3/24/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 13, 20 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 11, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 2015/0243045) in view of Mestha et al. (US 2015/0094606).

Regarding claim 1, Ra teaches a system, comprising: a scanning device configured to acquire scanning data of an object by scanning the object (see figure 3, figure 4, para. 0181, where Ra discusses a gantry to scan a patient);
a light emission device configured to project a structured light onto the object (see figure 3, figure 4, para. 0150, where Ra discusses an imaging system that projects light onto the patient).
Ra does not expressly teach teaches a light reception device configured to detect light resulting from the structured light as projected onto the object and generate a plurality of measured images of the structured light based on the detected light, wherein the light emission device and the light reception device are positioned above the object in close proximity to each other such that a plurality of depth images corresponding to a plurality of measured images can be determined; and a motion determination device configured to determine a motion of the object based on a plurality of depth images corresponding to the plurality of measured images.
However, Mestha teaches a light reception device configured to detect light resulting from the structured light as projected onto the object and generate a plurality of measured images of the structured light based on the detected light (see figure 4, para. 0056, where Mestha discusses detecting patterns of light to generate image data and depth maps), wherein the light emission device and the light reception device are positioned above the object in close proximity to each other such that a plurality of depth images corresponding to a plurality of measured images can be determined (see figure 4, para. 0056-0057, where Mestha discusses the light generator and light receiver are positioned above the human body, and obtaining a time-varying sequence of depth maps); and 
a motion determination device configured to determine a motion of the object based on a plurality of depth images corresponding to the plurality of measured images (see figure 4, para. 0053, 0059, where Mestha discusses determining the breathing pattern of the patient based on the detected depth maps).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra with Mestha to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object motion detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ra in this manner in order to improve object motion detection that projecting and receiving light onto a patient to determine the motion phase of the object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one 

Regarding claim 2, Ra teaches wherein the light emission device and the light reception device are positioned on the scanning device (see figure 3, figure 4, para. 0181, where Ra discusses a gantry with x-ray light transmitter and receiver).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra with Mestha to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Regarding claim 3, Ra teaches an image reconstruction device configured to reconstruct an image of the object based on the scanning data (see para. 0201, 0231-0233, where Ra discusses reconstruct a cross-sectional image with respect to the object).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Regarding claim 4, Ra teaches wherein the image reconstruction device is configured to reconstruct the image of the object based on the scanning data and the motion of the object (see para. 0231-0233, where Ra discusses reconstruct image based on object motion detected in images).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra with Mestha to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Regarding claim 6, Ra teaches wherein the scanning device is configured to: adjust, based on the motion of the object, one or more scanning parameters; and acquire the scanning data by scanning, based on the adjusted one or more scanning parameters, the object (see para. 0202, where Ra discusses imaging conditions for scanning the object and parameter settings for post-processing).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra with Mestha to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object motion detection.

the scanning device comprises a gantry and the light emission device and the light reception device are positioned on the gantry of the scanning device (see figure 1, figure 4, figure 14, para. 0173, 0184, where Ra discusses an x-ray generator and x-ray detector at different positions on the gantry).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra with Mestha to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Regarding claim 11, Ra teaches wherein the system includes: a plurality of light emission devices disposed at different positions, each of which is configured to project at least a portion of the structured light onto at least a portion of the object; or a plurality of light reception devices disposed at different positions, each of which is configured to detect at least a portion of the detected light (see figure 1, figure 4, figure 14, para. 0173, 0184, where Ra discusses an x-ray generator and x-ray detector at different positions).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra with Mestha to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 14 is rejected as applied to claim 2 as pertaining to a corresponding method.
.




s 5, 8, 9, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 2015/0243045) in view of Mestha et al. (US 2015/0094606) in view of Nitta et al. (US 2015/0238149).

Regarding claim 5, Ra and Mestha do not expressly teach wherein the motion of the object includes a stable motion phase; and the scanning device is configured to acquire the scanning data of the object by scanning the object during the stable motion phase.  However, Nitta teaches wherein the motion of the object includes a stable motion phase; and the scanning device is configured to acquire the scanning data of the object by scanning the object during the stable motion phase (see para. 0169, 0172, 0177, where Nitta discusses scanning an object to detect the stable diastole motion phase and unstable systole motion phase).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra and Mestha with Nitta to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object motion detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ra and Mestha in this manner in order to improve object motion detection that determines the motion phase of the object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ra and Mestha, while the teaching of Nitta continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion phase of the object when scanning an object.  The Ra, Mestha, and Nitta systems perform object motion 

Regarding claim 8, Ra and Mestha do not expressly teach further comprising a coil component, wherein: at least one of the light emission device and the light reception device are positioned on the coil component.  However, Nitta teaches further comprising a coil component, wherein: at least one of the light emission device and the light reception device are positioned on the coil component (see para. 0030, where Nitta discusses transmitter coil and receiver coil).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra and Mestha with Nitta to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object motion detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ra and Mestha in this manner in order to improve object motion detection that uses a transmitter coil and receiver coil commonly used in medical devices.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ra and Mestha, while the teaching of Nitta continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion phase of the object using coils.  The Ra, Mestha, and Nitta systems perform object motion detection, therefore one of ordinary skill in the art would have 

Regarding claim 9, Nitta teaches wherein one of the light emission device and the light reception device is positioned on the coil component, and the other is positioned on the scanning device (see para. 0030, where Nitta discusses transmitter coil and receiving coil).
The same motivation of claim 8 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra and Mestha with Nitta to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Claim 15 is rejected as applied to claim 9 as pertaining to a corresponding method.

Regarding claim 17, Ra and Mestha do not expressly teach wherein the motion includes a stable motion phase and an unstable motion phase, and the method further comprising: scanning the object during the stable motion phase to acquire scanning data of the object during the stable motion phase; and reconstructing an image of the object based on the scanning data of the object during the stable motion phase.  However, Nitta teaches wherein the motion includes a stable motion phase and an unstable motion phase, and the method further comprising: scanning the object during the stable motion phase to acquire scanning data of the object during the stable motion phase; and reconstructing an image of the object based on the scanning data of the object during the stable motion phase (see para. 0169, 0172, 0177, where Nitta discusses scanning an object to detect the stable diastole motion phase and unstable systole motion phase, and image reconstruction).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ra and Mestha in this manner in order to improve object motion detection that determines the motion phase of the object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ra and Mestha, while the teaching of Nitta continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion phase of the object when scanning an object.  The Ra, Mestha, and Nitta systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 18, Ra and Mestha do not expressly disclose wherein the motion includes a stable motion phase and an unstable motion phase, and the method further comprising: scanning the object to acquire scanning data of the object; extracting a portion of the scanning data corresponding to the stable motion phase; and reconstructing an image of the object based on the extracted portion of the scanning data.  However, Nitta teaches disclose wherein the motion includes a stable motion phase and an unstable motion phase, and the method further comprising: scanning the object to acquire scanning data of the object; extracting a portion of the scanning data corresponding to the stable (see para. 0169, 0172, 0177, where Nitta discusses scanning an object to detect the stable diastole motion phase and unstable systole motion phase, and image reconstruction).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra and Mestha with Nitta to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object motion detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ra and Mestha in this manner in order to improve object motion detection that determines the motion phase of the object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ra and Mestha, while the teaching of Nitta continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion phase of the object when scanning an object.  The Ra, Mestha, and Nitta systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


s 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 2015/0243045) in view of Mestha et al. (US 2015/0094606) in view of Chen et al. (US 2012/0089949).

Regarding claim 10, Ra teaches wherein each of the plurality of measured images includes a plurality of pixels corresponding to a plurality of positions on the object, the motion determination device is further configured to: for each measured image of the plurality of measured images, determine, based on the positions of the light emission device and the light reception device and the measured image, a plurality of measured distances, each of the plurality of measured distances being between one of the plurality of positions and the light emission device (see para. 0340, where Ra discusses using the light projector and light detector to determine the motion based on the reference image and subsequent image);
determine, based on the positions of the light emission device and the light reception device and a reference image, a plurality of reference distances, each of the reference image including a plurality of pixels corresponding to the plurality of positions on the object and each of the plurality of reference distances being between one of the plurality of positions and the light emission device (see para. 0340, where Ra discusses determining the motion based on the reference image and subsequent image).
Ra and Mestha do not expressly disclose determine a depth image corresponding to the measured image based on a plurality of differences, each of the plurality of differences being between one of the plurality of measured distances of a position of the plurality of positions and a reference distance of the same position before determining the motion of the object based on a plurality of depth images corresponding to the plurality of measured images.
However, Chen teaches determine a depth image corresponding to the measured image based on a plurality of differences, each of the plurality of differences being between one of the plurality of  (see figure 4, figure 12A, figure 12B, figure 12D, para. 0100, where Chen discusses calculating depth data based on comparing multiple images) before determining the motion of the object based on the plurality of depth images corresponding to the plurality of measured images (see figure 4, figure 12A, figure 12B, figure 12D, para. 0108-0109, where Chen discusses calculating the motion in image data based on depth data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra and Mestha with Chen to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object motion detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ra and Mestha in this manner in order to improve object motion detection determining the depth data that highlights the contour of objects and motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ra and Mestha, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of the object based on depth values that indicate the objects in image data.  The Ra, Mestha, and Chen systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

.

s 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 2015/0243045) in view of Mestha et al. (US 2015/0094606) in view of Kawrykow et al. (US 2017/0367612).

Regarding claim 12, Ra and Mestha do not expressly disclose wherein the motion of the object includes at least one of a physiological motion of the object and a posture change of the object.  However, Kawrykow teaches wherein the motion of the object includes at least one of a physiological motion of the object and a posture change of the object (see para. 0074-0075, where Kawrykow discusses detecting orientation of the patient and cardiovascular motion).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ra and Mestha with Kawrykow to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object motion detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ra and Mestha in this manner in order to improve object motion detection that determines the image differences to detect internal motion of person and posture.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ra and Mestha, while the teaching of Kawrykow continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the internal motion and posture of the object when scanning an object using the image differences calculated.  The Ra, Mestha, and Kawrykow systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable 

Claim 19 is rejected as applied to claim 12 as pertaining to a corresponding method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663